DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian et al. (US Pub. No. 2022/0005527), hereinafter referred to as Nazarian, in view of Goss et al. (US Pub. No. 2012/0011301), hereinafter referred to as Goss.
Referring to claim 1, Nazarian discloses a non-transitory computer-readable storage medium ([0108]) comprising instructions that, when executed by a processing device, cause the processing device to: determine a quantity of logical units that comprise a memory device (semiconductor die incorporating two-terminal memory cells...resistive switching devices (RSDs), [0047]; dividing by the number of RSDs in the plurality of RSDs 114, an average capacitance per RSD can be determined, [0064]); operate the quantity of logical units with a programming time (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]) NOTE: the “for” language renders the limitation a statement of intended use or field of use, see MPEP 2103.I.C; therefore the language lacks a limiting effect and the features are not given patentable weight); and operate the quantity of logical units with one of a plurality of trims that correspond to the programming time (trim value associated with programming time for RSD(s); [0057]).
Nazarian does not appear to explicitly disclose a programming time sufficient to provide a required throughput. 
However, Goss teaches a programming time sufficient to provide a required throughput (write throughput of an SSD may be a function of the flash device program time and erase time, [0034]; satisfy the throughput performance expected by the host device, [0171]).
Nazarian and Goss are analogous art because they are from the same field of endeavor, managing memory operating parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian and Goss before him or her, to modify the trim consideration of Nazarian to include the throughput considerations of Goss in order to ensure the memory operation meets performance expectations.
The suggestion/motivation for doing so would have been maximize endurance while still satisfying a given level of host demand (Goss: [0034]).
Therefore, it would have been obvious to combine Nazarian and Goss to obtain the invention as specified in the instant claim.

As to claim 2, the combination of Nazarian in view of Goss discloses instructions to: select the programming time from a plurality of programming times that the memory device is capable of using (Nazarian: trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]); and select a slowest one of the plurality of programming times that is sufficient to provide the required throughput (Goss: throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]; satisfy the throughput performance expected by the host device, [0171]). The suggestion/motivation to combine remains as indicated above.

As to claim 3, Nazarian discloses each of the plurality of trims that correspond to the programming time also correspond to a different performance target (setting of trim values on dies determined to have memory layer thicknesses outside of a target value or range of values, to achieve a target RSD performance; [0060]).

As to claim 4, Nazarian discloses instructions to select the one of the plurality of trims based on a desired one of the different performance targets (setting of trim values on dies determined to have memory layer thicknesses outside of a target value or range of values, to achieve a target RSD performance; [0060]).

trim values can pertain to program...cycle period, cycle steps...stored in memory...as a lookup table, a database, or other suitable data management structure...suitable trim value(s)...relationships can then be stored on die; [0058-0059]).

As to claim 6, the combination of Nazarian in view of Goss discloses instructions to determine the required throughput based on input from the host (Goss: satisfy the throughput performance expected by the host device, [0171]). The suggestion/motivation to combine remains as indicated above.

As to claim 7, the combination of Nazarian in view of Goss discloses instructions to receive an input defining the required throughput (Goss: operation execution time may be controlled in response to a workload indicator...the workload indicator may be a host demand indicator, [0028]; host demand indicator may indicate one or more of the following pieces of information...the throughput needed, [0050]; satisfy the throughput performance expected by the host device, [0171]). The suggestion/motivation to combine remains as indicated above.

As to claim 10, the combination of Nazarian in view of Goss discloses the programming time comprises a programming time slower than a fastest programming time of the memory device (Goss: throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]). The suggestion/motivation to combine remains as indicated above.

Referring to claim 12, Nazarian discloses a method, comprising: storing a library of trims with correspondence to a plurality of programming times (trim values can pertain to program...cycle period, cycle steps...stored in memory...as a lookup table, a database, or other suitable data management structure...suitable trim value(s)...relationships can then be stored on die; [0058-0059]) and a plurality of performance targets for a memory device (setting of trim values on dies...to achieve a target RSD performance, [0060]); selecting one of the plurality of programming times (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]) NOTE: the “for” language renders the limitation a statement of intended use or field of use, see MPEP 2103.I.C; therefore the language lacks a limiting effect and the features are not given patentable weight); and operating the memory device with a trim from the library corresponding to the selected programming time (trim value associated with programming time for RSD(s); [0057]) and a selected one of the plurality of performance targets (setting of trim values on dies...to achieve a target RSD performance, [0060]).
Nazarian does not appear to explicitly disclose selecting a slowest one of the plurality of programming times that is sufficient to provide a required throughput.
However, Goss teaches selecting a slowest one of the plurality of programming times that is sufficient to provide a required throughput (throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]; satisfy the throughput performance expected by the host device, [0171]).
Nazarian and Goss are analogous art because they are from the same field of endeavor, managing memory operating parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian and Goss before him or her, to modify the trim consideration of Nazarian to include the throughput considerations of Goss in order to ensure the memory operation meets performance expectations.
The suggestion/motivation for doing so would have been maximize endurance while still satisfying a given level of host demand (Goss: [0034]).
Therefore, it would have been obvious to combine Nazarian and Goss to obtain the invention as specified in the instant claim.

Referring to claim 18, Nazarian discloses a system (fig. 13) comprising: a processing device (1304, fig. 13); and a memory device (1306/1310, fig. 13) coupled to the processing device, the memory device comprising a quantity of logical units (semiconductor die incorporating two-terminal memory cells...resistive switching devices (RSDs), [0047]); wherein the processing device is to: detect the quantity of logical units (semiconductor die incorporating two-terminal memory cells...resistive switching devices (RSDs), [0047]; dividing by the number of RSDs in the plurality of RSDs 114, an average capacitance per RSD can be determined, [0064]); receive a definition (a period 212 defining a frequency of the oscillations, [0063]; modifying a trim value in response to the indicator associated with the first oscillating frequency, [0081]) NOTE: the “for” language renders the limitation a statement of intended use or field of use, see MPEP 2103.I.C; therefore the language lacks a limiting effect and the features are not given patentable weight); select one of a plurality of programming times available for the memory device (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]); and operate the memory device with the selected programming time and a corresponding trim (trim value associated with programming time for RSD(s); [0057]).
Nazarian does not appear to explicitly disclose receiving a definition of a required throughput, and select a slowest one of a plurality of programming times available for the memory device that is sufficient to provide the required throughput
However, Goss teaches receiving a definition of a required throughput, and select a slowest one of a plurality of programming times available for the memory device that is sufficient to provide the required throughput (throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]; satisfy the throughput performance expected by the host device, [0171]).
Nazarian and Goss are analogous art because they are from the same field of endeavor, managing memory operating parameters.

The suggestion/motivation for doing so would have been maximize endurance while still satisfying a given level of host demand (Goss: [0034]).
Therefore, it would have been obvious to combine Nazarian and Goss to obtain the invention as specified in the instant claim.

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian in view of Goss, as applied to claims 1-7, 10, 12, and 18 above, further in view of Kim et al. (US Pub. No. 2021/0004282), hereinafter referred to as Kim.
As to claim 8, while Nazarian demonstrates the instructions to determine the quantity of logical units, the combination of Nazarian in view of Goss does not appear to explicitly disclose instructions to detect the quantity of logical units.
However, Kim discloses detect the quantity of logical units (the number of the detected memory cells, [0109]).
Nazarian, Goss, and Kim are analogous art because they are from the same field of endeavor, managing memory operating parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian, Goss, and Kim 
The suggestion/motivation for doing so would have been to improve the reliability and lifetime of the memory system (Kim: [0038]).
Therefore, it would have been obvious to combine Nazarian, Goss, and Kim to obtain the invention as specified in the instant claim.

As to claim 9, the combination of Nazarian, Goss, and Kim discloses the instructions to determine the quantity of logical units comprise instructions to receive an input defining the quantity of logical units (Kim: information on the number of the detected memory cells of each of the memory blocks 11 may be output to the controller, [0112]). The suggestion/motivation to combine remains as indicated above.

As to claim 15, the combination of Nazarian, Goss, and Kim discloses detecting the quantity of logical units (KIM: the number of the detected memory cells, [0109]); and determining the slowest one of the plurality of programming times that is sufficient to provide the required throughput (Goss: throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]; satisfy the throughput performance expected by the host device, [0171]). The suggestion/motivation to combine remains as indicated above.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian in view of Goss, as applied to claims 1-7, 10, 12, and 18 above, further in view of Shi et al. (US Pub. No. 2016/0093124), hereinafter referred to as Shi.
As to claim 11, Nazarian discloses instructions to: buffer data received from a host (buffer...data can be received from the host apparatus, [0093]); and save data in response to a trigger event (activated memory cells...selected by column control 1206 and row control...data to be written to memory array... received from...buffer, [0091]).
The combination of Nazarian in view of Goss does not appear to explicitly disclose a predefined portion of the time based telemetric sensor data.
However, Shi discloses a predefined portion of the time based telemetric sensor data (the subset of sensor data is defined over a predetermined period of time and/or over a discrete number of events, [0031]).
Nazarian, Goss, and Shi are analogous art because they are from the same field of endeavor, performance management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian, Goss, and Shi before him or her, to modify the memory operation of Nazarian in view of Goss to include the sensor data collection of Shi in order to improve system performance.
The suggestion/motivation for doing so would have been to facilitate data analysis (Shi: [0026]).
Therefore, it would have been obvious to combine Nazarian, Goss, and Shi to obtain the invention as specified in the instant claim.

As to claim 19, the combination of Nazarian, Goss, and Shi discloses a host interface from which the processing device is to receive (Nazarian: interface 1216 can be configured to receive external control signals from the host apparatus, [0095]) the definition (Goss: [0034], [0171]) and the time based telemetric sensor data (Shi: the subset of sensor data is defined over a predetermined period of time and/or over a discrete number of events, [0031]). The suggestion/motivation to combine remains as indicated above.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian in view of Goss, as applied to claims 1-7, 10, 12, and 18 above, further in view of Qiu et al. (US Pub. No. 2009/0065412), hereinafter referred to as Qiu.
As to claim 13, the combination of Nazarian in view of Goss discloses a definition of the required throughput from the host and operating the memory device with the selected programming time thereafter (Goss: throughput of an SSD may be a function of the flash device program...use a relatively slow program or erase time...to maximize endurance while still satisfying a given level of host demand, [0034]; satisfy the throughput performance expected by the host device, [0171]).
While the combination of Nazarian in view of Goss has been demonstrated to ensure the storage meets performance expectations of the host, such as required throughput, the combination is silent regarding the manner in which the host expectations are determined, and therefore does not appear to explicitly disclose receiving a definition of expected performance from the host upon an initial connection to the host.
target parameter is a preset condition set by the host...to indicate a requirement for a storage...performance, or the like that needs to be met by an NVM subsystem...the request message may include the target parameter; [0098]) upon an initial connection to the host (when any one host needs to connect to an NVM subsystem, the host may first establish a connection to a server, [0057]).
Nazarian, Goss, and Qui are analogous art because they are from the same field of endeavor, performance management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian, Goss, and Qui before him or her, to modify the performance considerations of Nazarian in view of Goss to include host messaging of Qui in order to ensure the host connects to appropriate systems.
The suggestion/motivation for doing so would have been to improve efficiency and reliability of establishing a connection between the host and a corresponding storage system (Qui: [0079-0080]).
Therefore, it would have been obvious to combine Nazarian, Goss, and Qui to obtain the invention as specified in the instant claim.

As to claim 14, the combination of Nazarian, Goss, and Qui teaches receiving a definition of the required throughput from the host (Qui: target parameter is a preset condition set by the host...to indicate a requirement for a storage...performance, or the like that needs to be met by an NVM subsystem...the request message may include the target parameter; [0098]) prior to an Qui: server determines the target NVM subsystem based on the requirement of the host in the target parameter and based on the parameter information of the NVM subsystem, and may send the routing information of the target NVM subsystem to the host by using the response message, so that the host establishes the connection to the target NVM subsystem; [0105]). The suggestion/motivation to combine remains as indicated above.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian in view of Goss, as applied to claims 1-7, 10, 12, and 18 above, further in view of Mirov et al. (US Patent No. 6691215), hereinafter referred to as Mirov.
 As to claim 16, the Nazarian discloses operating the memory device with a first trim from the library (trim values...stored in memory...as a lookup table, a database, or other suitable data management structure...suitable trim value(s)...relationships can then be stored on die; [0058-0059]) corresponding to the selected programming time (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]); operating the memory device with a second trim from the library corresponding to the selected programming time (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]); and operating the memory device with the selected programming time (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]).
While the combination of Nazarian in view of Goss teachings modifying the operating trim of the memory, the combination is silent regarding the period of time the memory is 
However, Mirov teaches a technique of selecting memory device operating conditions for a first period of time and a second period of time (once the computer system 200 moves to the normal mode of operation it may be required to stay in that mode for a preselected period of time, such as 30 minutes. A similar limit could be placed on moves from the reduced power mode of operation to the idle mode of operation; col. 24, lines 35-50).
Nazarian, Goss, and Mirov are analogous art because they are from the same field of endeavor, performance management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nazarian, Goss, and Mirov before him or her, to modify the performance considerations of Nazarian in view of Goss to include operating periods of Mirov in order to reduce wear associated with operation modification.
The suggestion/motivation for doing so would have been to reduce mechanical stress induced on components (Mirov: col. 24, lines 25-30).
Therefore, it would have been obvious to combine Nazarian, Goss, and Mirov to obtain the invention as specified in the instant claim.

Referring to claim 17, Nazarian discloses selecting a first of the plurality of performance targets (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]) before operating the memory device with the first trim (setting of trim values on dies...to achieve a target RSD performance, [0060]); and selecting a second of the plurality of performance targets (trim values of a memory array can be adjusted for suitable operation. Such trim values can pertain to program...cycle period, cycle steps; [0057]) before operating the memory device with the second trim (setting of trim values on dies...to achieve a target RSD performance, [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0043571 of Damle et al teaches setting trim values and US Pub. No. 20170031612 of Ravimohan et al. teaches setting trim parameters, and each references pertains generally to the trim optimization of non-volatile memory.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184